Citation Nr: 0511742	
Decision Date: 04/26/05    Archive Date: 05/03/05

DOCKET NO.  04-09 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

J. W. Loeb




INTRODUCTION

The veteran served on active military duty from May 1969 to 
May 1971.  This case comes before the Board of Veterans 
Appeals (the Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Lincoln, Nebraska (RO).  


FINDING OF FACT

The veteran has bilateral hearing loss due to service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred during military service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board acknowledges the passage of the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  An error is not harmless when it "reasonably 
affect(s) the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this case, 
however, the decision of the Board noted below renders any 
such failure to be harmless.  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a 

pre-existing injury suffered, or disease contracted, during 
such service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service incurrence 
or aggravation of organic disease of the nervous system, to 
include sensorineural hearing loss, may be presumed if it is 
manifested to a compensable degree within a year of the 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  Service connection also may be 
granted for any disease initially diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

Hearing acuity is not considered a disability for purposes of 
an award of service connection unless audiometric test 
results, including speech recognition scores, have reached a 
certain level.  Under the provisions of 38 C.F.R. § 3.385, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.

The veteran has contended that he has bilateral hearing loss 
due to his exposure to acoustic trauma from weapons fire and 
aircraft engine noise in service because his barracks was 
situated right next to a runway.  According to a May 2003 
statement from a private audiologist, based on an April 2003 
audiogram, the veteran had a bilateral mild mid frequency 
sloping to moderate high frequency sensorineural hearing 
loss, with average pure tone thresholds from 1000 to 4000 
hertz of 51.25 decibels in the right ear and 53.75 decibels 
in the left ear.  The veteran also complained of long-term 
constant tinnitus.  The audiologist noted that the type and 
degree of hearing level on the veteran's audiogram was 
consistent with noise induced hearing loss and concluded from 
the veteran's history that it was "quite likely" that noise 
exposure in service was the beginning of his hearing loss.  
The audiologist also indicated that the veteran's complaints 
of tinnitus tended to confirm the diagnosis of noise induced 
hearing loss.  

It was the opinion of a VA audiologist in August 2003 that, 
because the service separation audiogram showed audiometric 
thresholds at the relevant frequencies within the VA 
definition of normal limits, it was unlikely that the 
veteran's current hearing loss was related to noise exposure 
in service.  The examiner concluded, however, that it was as 
likely as not that the veteran's tinnitus was related to his 
noise exposure in service; and service connection for 
tinnitus was granted by rating decision dated later in August 
2003.  

Although the VA audiologist concluded in August 2003 that it 
was unlikely that the veteran currently has a hearing loss 
due to service acoustic trauma, it cannot be concluded that 
because the veteran did not have a hearing loss at service 
discharge, as defined by VA, his current hearing loss cannot 
be causally related to service.  In fact, service connection 
may be granted for hearing loss, even when there is no 
hearing loss at service discharge, if supported by the 
evidence as a whole, such as when there is evidence that the 
veteran was exposed to acoustic trauma in service and that he 
has hearing loss after service discharge that has been 
related to service.  See Hensley v. Brown, 5 Vet. App. 155, 
164 (1993).  In this case, the Board finds that because the 
service connection is in effect for tinnitus due to 
experiencing acoustic trauma in service, VA has essentially 
conceded that the veteran was exposed to acoustic trauma in 
service.  Moreover, there is private clinical evidence of 
current bilateral sensorineural hearing loss consistent with 
exposure to acoustic trauma and related to the veteran's 
military service.  Accordingly, service connection for 
bilateral hearing loss disability is warranted.


ORDER

Service connection for bilateral hearing loss disability is 
granted.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


